DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 12/27/2021 has been accepted and entered. Accordingly, claims 1-5, 8-12 and 14-18 have been amended. 
Claims 1-20 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Pages 10 to 15 of the Amendment filed 12/27/2021, with respect to claims 1-20, in conjunction with amendments “wherein the first packet includes first synchronization information for synchronizing at least one of a Address Resolution Protocol (ARP) manager process, a multicast routing protocol process, an aggregation Spanning Tree Protocol (STP) process, an Internet Group Management Protocol (IGMP) snooping process, and a Dynamic Host Configuration Protocol (DHCP) process running in each of the first aggregated networking device and the second aggregated networking device; copy, based on at least one first Access Control List (ACL) entry using a first Network Processing Unit (NPU) that is included in the first
aggregated networking device and that is configured to also perform data path
determination and data path forwarding, the first packet to provide a first copied
packet; and provide, based on the at least one first ACL entry using a first remote CPU
feature provided by the first NPU, the first copied packet to the second aggregated networking device via a first remote CPU port included in the inter-aggregated-networking-device link, wherein the second aggregated networking device is configured to: receive, via the inter-aggregated-networking-device link using a second NPU included in the second aggregated networking device, the first copied packet; and
synchronize, using a second CPU included in the second aggregated networking device and the first synchronization information included in the first copied packet, the
respective corresponding second aggregated networking device processes with the at least one first aggregated networking device process running in the first aggregated networking device” has been fully considered and are persuasive. Therefore, rejections of claims 1-20 have been withdrawn.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the first packet includes first synchronization information for synchronizing at least one of a Address Resolution Protocol (ARP) manager process, a multicast routing protocol process, an aggregation Spanning Tree Protocol (STP) process, an Internet Group Management Protocol (IGMP) snooping process, and a Dynamic Host Configuration Protocol (DHCP) process running in each of the first aggregated networking device and the second aggregated networking device; copy, based on at least one first Access Control List (ACL) entry using a first Network Processing Unit (NPU) that is included in the first aggregated networking device and that is configured to also perform data path determination and data path forwarding, the first packet to provide a first copied packet; and provide, based on the at least one first ACL entry using a first remote CPU feature provided by the first NPU, the first copied packet to the second aggregated networking device via a first remote CPU port included in the inter-aggregated-networking-device link, wherein the second aggregated networking device is configured to: receive, via the inter-aggregated-networking-device link using a second NPU included in the second aggregated networking device, the first copied packet; and synchronize, using a second CPU included in the second aggregated networking device and the first synchronization information included in the first copied packet, the respective corresponding second aggregated networking device processes with the at least one first aggregated networking device process running in the first aggregated networking device” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Salam et al. (U.S. Patent Application Publication No. US 2010/0020680 A1), which is directed to Ethernet Link Aggregation (LAG) system; and teaches that a system comprises a point of attachment (POA) complex which provides multiple links of a link aggregation group; a second PE2 node is configured with a single link, the second PE2 node acts as a backup device to forward traffic from a dual homed device (DHD); a first PE1 node is configured with a single link, the first PE1 node acts as an active device to forward traffic from a dual homed device (DHD); PE1 and PE2 connect via an inter-
	Krishnamurthy (U.S. Patent Application Publication No. US 2014/0241374 A1), which is directed to an information handling system; and teaches that copy of the first packet and forwarding a copy of packet 171 and, copy of the first packet and forwarding a copy of packet 171 by using a first network processing system included in the switch 110/first aggregated networking device and, process 660 for network processing system  and, replicating/providing a copy of the first received packet; forwarding/providing a copy of packet 171 to the switch 120/ second aggregated networking device via the ICL/inter-aggregated-networking device link and, replicating/providing a copy of the first received packet to the switch 120/ second aggregated networking device and, providing a replicated copy of the payload/ first received packet; receiving the first copy of packet 
	Wang et al. (U.S. Patent Application Publication No. US 2018/0083856 A1), which is directed to unified management center (UMC) system; and teaches that the source has may firstly acquire a forwarding path for the packet and then transmit the data packet, for example, the source host detects the packet forwarding path through a TTL expiration mechanism; dynamically add a Access Control List (ACL) rule, where an action corresponding to the rule includes copying the target packet with a same packet path information from the copied target packet; the ACL rule includes copying a packet successfully matched with the ACL rule and uploading a copied packet to the CPU, the forwarding devices may perform matching for a packet to be forwarded after the ACL rule is added (par [0065], Fig.2).
	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the first packet includes first synchronization information for synchronizing at least one of a Address Resolution Protocol (ARP) manager process, a multicast routing protocol process, an aggregation Spanning Tree Protocol (STP) process, an Internet Group Management Protocol (IGMP) snooping process, and a Dynamic Host Configuration Protocol (DHCP) process running in each of the first aggregated networking device and the second aggregated networking device; copy, based on at least one first Access Control List (ACL) entry using a first Network Processing Unit (NPU) that is included in the first aggregated networking device and that is configured to also perform data path determination and data path forwarding, the first packet to provide a first copied packet; and provide, based on the at least one first ACL entry using a first remote CPU feature provided by the first NPU, the first copied packet to the second aggregated networking device via a first remote CPU port included in the inter-aggregated-networking-device link, wherein the second aggregated networking device is configured to: receive, via the inter-aggregated-networking-device link using a second NPU included in the second aggregated networking device, the first copied packet; and synchronize, using a second CPU included in the second aggregated networking device and the first synchronization information included in the first copied packet, the respective corresponding second aggregated networking device processes with the at least one first aggregated networking device process running in the first aggregated networking device” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414